Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 19, 2021 has been entered. Claim 9 has been added, and claims 1-9 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed August 19, 2021. 

Response to Arguments
Applicant’s arguments with respect to claim 1 filed November 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (JP 2018038522 A, published March 14, 2018) in view of Toji (US 10722215 B2, published July 28, 2020 with a priority date of May 20, 2016), hereinafter referred to as Inoue and Toji, respectively. 
Regarding claim 1, Inoue teaches an ultrasonic diagnostic apparatus that calculates a propagation speed of a shear wave by exciting the shear wave within a subject by using an ultrasonic probe, the ultrasonic diagnostic apparatus comprising a hardware processor (Fig. 1 and 2A, ultrasonic diagnostic apparatus; see pg. 2, para. 5 — “The probe 10 transmits/receives an ultrasonic wave (tracking wave) that transmits an ultrasonic wave (push wave) that generates a shear wave in a region including a tissue to be diagnosed and a tissue displacement that is caused by the shear wave.”; see pg. 7, para. 2 — “The measurement sequence illustrated in FIG. 2B is a period from when the push wave transmission is started until the propagation speed of the shear wave is calculated.”; see pg. 4, para. 3 — “...a transmission unit 12, a reception unit 14, an image forming unit 20, a displacement measurement unit 30, a fluctuation detection unit 40, a shear wave velocity calculation unit 50, and a velocity evaluation. Each unit of the unit 60 and the display processing unit 70 can be realized by using hardware such as an electric/electronic circuit and a processor...”), configured to: 
determine a focal position of a push wave for generating a displacement within the subject (Fig. 2A; see pg. 4, para. 6 — “...the push wave transmission beam P is formed along the depth Y direction so as to pass the position p in the X direction. For example, 
positions of a plurality of observation points in a region of interest indicating an analysis target range within the subject (Fig. 2A; see pg. 5, para. 6 — “...ultrasonic beams T1 and T2 passing through the positions x1 and x2 are formed, and reception signals are obtained at a plurality of depths including the positions x1 and x2.”), 
cause the ultrasonic probe to perform transmission of a push wave focusing on the focal position (see pg. 5, para. 1 — “When the transmission beam P is formed with the position p as a focal point and a push wave is transmitted, shear waves are generated in the living body at the position p and in the vicinity thereof.”), and subsequent to the transmission, 
cause the ultrasonic probe to transmit a detection wave passing through the region of interest within the subject (Fig. 1; see pg. 2, para. 6 — “When measuring a shear wave, the transmission unit 12 outputs a tracking wave transmission signal to a plurality of vibration elements included in the probe 10, thereby forming a tracking wave transmission beam.”), and 
calculate amounts of displacement of tissue of the subject at the plurality of observation points on the basis of a reflected wave obtained by the ultrasonic probe in response to the transmission of the detection wave (Fig. 1; see pg. 3, para. 2— “The receiving unit 14 forms a reception beam of the tracking wave based on the reception signals obtained from the plurality of vibration elements when the probe 10 transmits and receives the tracking wave, and obtains a reception signal corresponding to the reception beam.”; see pg. 3, para. 5 — “The displacement measuring unit 30 measures the displacement of the tissue after the generation of the shear wave in the subject based on the received signal corresponding to the received beam of the tracking wave obtained from the receiving unit 14.”), 
calculate propagation speeds of the shear wave in the tissue of the subject with respect to the plurality of observation points on the basis of the amounts of displacement (Fig. 1; see pg. 6, para. 6 — “...the shear wave velocity calculation unit 50 calculates the propagation velocity Vs of the shear wave in the X-axis direction based on the phase displacement at the position x1 and the position x2 that change due to the influence of the shear wave generated at the position p.”), 
evaluate values of the propagation speeds calculated to create an evaluation result (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”), and 
when the evaluation result satisfies the requirement, calculate a propagation speed value in the region of interest on the basis of the propagation speeds with respect to the plurality of observation points (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”).
Inoue does not explicitly teach:
wherein the hardware processor is further configured to, when the evaluation result does not satisfy a predetermined requirement, 
determine a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result, and 
for the new focal position and the positions of the new plurality of observation points {00670197 }3determined, 
calculate the amounts of displacement, 
calculate the propagation speeds, and 
evaluate values of the propagation speeds newly calculated to create an evaluation result. 
Whereas, Toji, in the same field of endeavor, teaches 
wherein the hardware processor is further configured to, when the evaluation result does not satisfy a predetermined requirement, determine a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result (Fig. 1 and 7; see col. 12, lines 10-18 – “When the controller 11 determines that adjusting a push pulse transmission profile and re-measuring is necessary, adjustment of a transmission profile is performed (step S100). The push pulse adjuster 17 acquires from the controller 11 the push pulse transmission profile used in step S30 and content evaluated by the evaluator 16 in step S90. Subsequently, based on the content evaluated by the evaluator 16, the push pulse adjuster 17 optimizes the push pulse transmission profile.”; see col. 17, lines 27-35 – “…with respect to points in an ROI, a maximum absolute value of displacement at the same point over a plurality of displacement images is detected, and when the maximum value is equal to or greater than a predefined threshold, the point is considered to be a point through which a shear wave has passed. When the maximum value is less than the predefined threshold, the point is consider to be a point through which a shear wave has not passed.”), and 
for the new focal position and the positions of the new plurality of observation points {00670197 }3determined, calculate the amounts of displacement, calculate the propagation speeds, and evaluate values of the propagation speeds newly calculated to create an evaluation result (Fig. 11, after S100 “Adjust transmission profile” (new focal position), S50 “Detect displacement” (calculate amounts of displacement), S60 “Analyze shear wave propagation” (calculate propagation speeds), S80 “Evaluate shear wave propagation” (evaluate values of propagation speeds for an evaluation result); Fig. 1; see col. 12, lines 10-18 – “When the controller 11 determines that adjusting a push pulse transmission profile and re-measuring is necessary, adjustment of a transmission profile is performed (step S100). The push pulse adjuster 17 acquires from the controller 11 the push pulse transmission profile used in step S30 and content evaluated by the evaluator 16 in step S90. Subsequently, based on the content evaluated by the evaluator 16, the push pulse adjuster 17 optimizes the push pulse transmission profile.”; see col. 5, lines 51-56 – “The evaluator 16 evaluates, for example, the presence or absence of shear wave propagation in an ROI, uniformity of shear wave propagation, and presence or absence of shear wave reflection and refraction, based on the position, travel direction, and speed of a wavefront of a shear wave.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Inoue, by having the hardware processor determine a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result when the evaluation result does not satisfy a predetermined requirement, and for the new focal position and the positions of the new plurality of observation points {00670197 }3determined, calculate the amounts of displacement, calculate the propagation speeds, and evaluate values of the propagation speeds newly calculated to create an evaluation result, as disclosed in Toji. One of ordinary skill in the art would have been motivated to make this modification in order to improve measurement accuracy in ultrasound diagnostic devices that use shear waves to perform tissue hardness measurement, as taught in Toji (see col. 3, lines 28-30). 
Furthermore, regarding claim 2, Toji further teaches wherein the hardware processor includes: 
an evaluation target division selector configured to select an evaluation target division to be evaluated among divisions between adjacent observation points based on the plurality of observation points of which position is determined by the hardware processor (Fig. 1, evaluation target division selector is equated to displacement detector 14; see col. 8, lines 4-13 – “…the displacement detector 14 detects displacement of each pixel for each time between the reference tomographic image signals and the tomographic image signals stored in the tomographic image storage 18. Specifically, a tomographic image signal is divided into regions of predefined size, for example eight by eight pixels, and displacement of pixels of the tomographic image signal is detected by pattern matching each regions with the reference tomographic image signals.”); 
an evaluation target speed obtainer configured to obtain a propagation speed corresponding to the evaluation target division from the propagation speeds with respect to the respective plurality of observation points and set the propagation speed as an evaluation target speed (Fig. 1, evaluation target speed obtainer is equated to propagation analyzer 15; see col. 8, lines 44-46 – “From the wavefront images, wavefront position, amplitude, travel direction, as speed can easily be detected.”); and 
a target speed evaluator configured to evaluate whether the evaluation target speed is appropriate and satisfies the requirement, or is inappropriate and does not satisfy the requirement (Fig. 1, target speed evaluator is equated to evaluator 16; see col. 5, lines 51-56 – “The evaluator 16 evaluates, for example, the presence or absence of shear wave propagation in an ROI, uniformity of shear wave propagation, and presence or absence of shear wave reflection and refraction, based on the position, travel direction, and speed of a wavefront of a shear wave.”).
Furthermore, regarding claim 3, Inoue further teaches the target speed evaluator is configured to output an evaluation result as being appropriate when the evaluation target speed is less than a first threshold, and output an evaluation result as being inappropriate when the evaluation target speed is greater than or equal to the first threshold (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.” where the upper limit is the first threshold, so when the evaluation target speed (propagation speed) is less than the upper limit, the evaluation result (measurement value) is appropriate, and when the evaluation target speed (propagation speed) is more than the upper limit, the evaluation result (measurement value) is inappropriate (with low reliability and rejected)), and
	Toji further teaches:
wherein the evaluation target division selector is configured to select a first division closest to the focal position of the push wave (Fig. 8E; see col. 14, lines 8-12 – “As illustrated in a propagation range diagram 440 of FIG. 8E, a shear wave propagated from a focal point 442 of a push pulse attenuates at an end of a shear wave propagation region 443 and does not propagate to an entirety of an ROI 441, generating a non-propagation region 444.” Where the first division closest to the focal point can be a shear wave propagation region), 
the evaluation target speed obtainer is configured to obtain a propagation speed corresponding to the first division and set the propagation speed as the evaluation target speed (Fig. 8E; see col. 14, lines 8-12 – “As illustrated in a propagation range diagram 440 of FIG. 8E, a shear wave propagated from a focal point 442 of a push pulse attenuates at an end of a shear wave propagation region 443 and does not propagate to an entirety of an ROI 441, generating a non-propagation region 444.” Where the propagation speeds of the shear wave propagation region and the non-propagation region can be calculated), {00670197 }4and
wherein the hardware processor is further configured to, when the evaluation result is output as being inappropriate, determine a new focal position and positions of a new plurality of observation points that are obtained by increasing distances between the focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 – “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes). 
Furthermore, regarding claim 4, Toji further teaches:  
wherein the evaluation target division selector is configured to select a first division closest to the focal position of the push wave, and a second division adjacent to the first division (Fig. 8E; see col. 14, lines 8-12 – “As illustrated in a propagation range diagram 440 of FIG. 8E, a shear wave propagated from a focal point 442 of a push pulse attenuates at an end of a shear wave propagation region 443 and does not propagate to an entirety of an ROI 441, generating a non-propagation region 444.” Where the first division closest to the focal point can be a shear wave propagation region, and the second division can be a non-propagation region adjacent to the shear wave propagation region), 
the evaluation target speed obtainer is configured to obtain propagation speeds corresponding to the first division and the second division and set each of the propagation speeds as the evaluation target speed (Fig. 8E; see col. 14, lines 8-12 – “As illustrated in a propagation range diagram 440 of FIG. 8E, a shear wave propagated from a focal point 442 of a push pulse attenuates at an end of a shear wave propagation region 443 and does not propagate to an entirety of an ROI 441, generating a non-propagation region 444.” Where the propagation speeds of the shear wave propagation region and the non-propagation region can be calculated), 
the target speed evaluator is configured to output an evaluation result as being appropriate when the propagation speed corresponding to the second division is greater than or equal to the propagation speed corresponding to the first division (Fig. 1 and 7; see col. 17, lines 27-35 – “…with respect to points in an ROI, a maximum absolute value of displacement at the same point over a plurality of displacement images is detected, and when the maximum value is equal to or greater than a predefined threshold, the point is considered to be a point through which a shear wave has passed. When the maximum value is less than the predefined threshold, the point is consider to be a point through which a shear wave has not passed.”), and 
output an evaluation result as being inappropriate when the propagation speed corresponding to the second division is less than the propagation speed corresponding to the first division (Fig. 1 and 7; see col. 17, lines 27-35 – “…with respect to points in an ROI, a maximum absolute value of displacement at the same point over a plurality of displacement images is detected, and when the maximum value is equal to or greater than a predefined threshold, the point is considered to be a point through which a shear wave has passed. When the maximum value is less than the predefined threshold, the point is consider to be a point through which a shear wave has not passed.”), and 
wherein the hardware processor is further configured to, when the evaluation result is output as being inappropriate, determine a new focal position and positions of a new plurality of observation points that are obtained by increasing distances between the focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 – “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes). {00670197 }5
Furthermore, regarding claim 5, Toji further teaches: 
wherein the evaluation target division selector is configured to select a final division farthest from the focal position of the push wave (Fig. 8E; see col. 14, lines 8-12 – “As illustrated in a propagation range diagram 440 of FIG. 8E, a shear wave propagated from a focal point 442 of a push pulse attenuates at an end of a shear wave propagation region 443 and does not propagate to an entirety of an ROI 441, generating a non-propagation region 444.” Where the final division farthest from the focal point can be a non-propagation region), 
the evaluation target speed obtainer is configured to obtain a measurement quality value of time-series data of the amount of displacement at an observation point corresponding to the final division (Fig. 1; see col. 11, lines 16-19 – “The evaluator 16 acquires wavefront images from the wavefront image storage 20 via the controller 11 and evaluates how a shear wave propagates from wavefront position, amplitude, travel direction, and speed.” Where the measurement quality value of displacement is equated to evaluating how a shear wave propagates from wavefront position (displacement)), 
the target speed evaluator is configured to output an evaluation result as being appropriate when the measurement quality value is greater than or equal to a second threshold (Fig. 1 and 7; see col. 17, lines 27-35 – “…with respect to points in an ROI, a maximum absolute value of displacement at the same point over a plurality of displacement images is detected, and when the maximum value is equal to or greater than a predefined threshold, the point is considered to be a point through which a shear wave has passed. When the maximum value is less than the predefined threshold, the point is consider to be a point through which a shear wave has not passed.” Where the evaluation result is appropriate (shear wave has passed) when the maximum value of displacement is greater than or equal to a threshold), and 
output an evaluation result as being inappropriate when the measurement quality value is less than the second threshold (Fig. 1 and 7; see col. 17, lines 27-35 – “…with respect to points in an ROI, a maximum absolute value of displacement at the same point over a plurality of displacement images is detected, and when the maximum value is equal to or greater than a predefined threshold, the point is considered to be a point through which a shear wave has passed. When the maximum value is less than the predefined threshold, the point is consider to be a point through which a shear wave has not passed.” Where the evaluation result is inappropriate (shear wave has not passed) when the maximum value of displacement is less than to the threshold), and 
wherein the hardware processor is further configured to, when the evaluation result is output as being inappropriate, determine a new focal position and positions of a new plurality of observation points that are obtained by decreasing distances between the focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 – “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes).
Furthermore, regarding claim 6, Toji further teaches wherein the measurement quality value is a parameter based on one or more elements selected from a variance, a signal level, and a noise level of the amounts of displacement or acoustic ray signals on which the amounts of displacement depend (Fig. 1; see col. 11, lines 16-19 – “The evaluator 16 acquires wavefront images from the wavefront image storage 20 via the controller 11 and evaluates how a shear wave propagates from wavefront position, amplitude, travel direction, and speed.”). 
Furthermore, regarding claim 9, Toji further teaches wherein the hardware processor is configured to, when the evaluation result does not satisfy a predetermined requirement, determine the new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed in a direction orthogonal to a depth direction of the push wave (Fig. 8C; see col. 13, lines 40-42, 51-54 – “…by moving a focal point of a push pulse in the transducer array direction (x direction), the new focal point is set to be outside the hard region 425…By changing “depth” and “direction and angle of propagation of a push pulse relative to the ultrasound probe” of the transmission profile, x coordinates of a focal point are changed.” Where the x direction is orthogonal to the depth direction of the push wave). 
The motivation for claims 2-6 and 9 was shown previously in claim 1.

Regarding claim 8, Inoue teaches a method for controlling an ultrasonic diagnostic apparatus that calculates a propagation speed of a shear wave by exciting the shear wave within a subject by using an ultrasonic probe, the ultrasonic diagnostic apparatus including a hardware processor performing the method (Fig. 1 and 2A, ultrasonic diagnostic apparatus; see pg. 2, para. 5 — “The probe 10 transmits/receives an ultrasonic wave (tracking wave) that transmits an ultrasonic wave (push wave) that generates a shear wave in a region including a tissue to be diagnosed and a tissue displacement that is caused by the shear wave.”; see pg. 7, para. 2 — “The measurement sequence illustrated in FIG. 2B is a period from when the push wave transmission is started until the propagation speed of the shear wave is calculated.”; see pg. 4, para. 3 — “...a transmission unit 12, a reception unit 14, an image forming unit 20, a displacement measurement unit 30, a fluctuation detection unit 40, a shear wave velocity calculation unit 50, and a velocity evaluation. Each unit of the unit 60 and the display processing unit 70 can be realized by using hardware such as an electric/electronic circuit and a processor...”) comprising: 
determining a focal position of a push wave for generating a displacement within the subject (Fig. 2A; see pg. 4, para. 6 — “...the push wave transmission beam P is formed along the depth Y direction so as to pass the position p in the X direction. For example, the push wave transmission beam P is formed with the position p on the X-axis...The position p is set to a desired position, for example, by a user (examiner) such as a doctor or a laboratory technician who has confirmed an ultrasound image related to the in-vivo diagnosis target displayed on the display unit 72.”), and 
positions of a plurality of observation points in a region of interest indicating an analysis target range within the subject (Fig. 2A; see pg. 5, para. 6 — “...ultrasonic beams T1 and T2 passing through the positions x1 and x2 are formed, and reception signals are obtained at a plurality of depths including the positions x1 and x2.”); 
causing the ultrasonic probe to perform transmission of a push wave focusing on the focal position (see pg. 5, para. 1 — “When the transmission beam P is formed with the position p as a focal point and a push wave is transmitted, shear waves are generated in the living body at the position p and in the vicinity thereof.”), and subsequent to the transmission, 
causing the ultrasonic probe to transmit a detection wave passing through the region of interest within the subject (Fig. 1; see pg. 2, para. 6 — “When measuring a shear wave, the transmission unit 12 outputs a tracking wave transmission signal to a plurality of vibration elements included in the probe 10, thereby forming a tracking wave transmission beam.”), and 
calculating amounts of {00670197 }7displacement of tissue of the subject at the plurality of observation points on the basis of a reflected wave obtained by the ultrasonic probe in response to the transmission of the detection wave (Fig. 1; see pg. 3, para. 2— “The receiving unit 14 forms a reception beam of the tracking wave based on the reception signals obtained from the plurality of vibration elements when the probe 10 transmits and receives the tracking wave, and obtains a reception signal corresponding to the reception beam.”; see pg. 3, para. 5 — “The displacement measuring unit 30 measures the displacement of the tissue after the generation of the shear wave in the subject based on the received signal corresponding to the received beam of the tracking wave obtained from the receiving unit 14.”); 
calculating propagation speeds of the shear wave in the tissue of the subject with respect to the plurality of observation points on the basis of the amounts of displacement (Fig. 1; see pg. 6, para. 6 — “...the shear wave velocity calculation unit 50 calculates the propagation velocity Vs of the shear wave in the X-axis direction based on the phase displacement at the position x1 and the position x2 that change due to the influence of the shear wave generated at the position p.”); 
evaluating values of the propagation speeds calculated to create an evaluation result (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”); and 
when the evaluation result satisfies the requirement, calculating a propagation speed value of the region of interest on the basis of the propagation speeds with respect to the plurality of observation points (see Abstract — “A threshold range for a measurement value of the propagation speed Vs is determined by the lower limit and the upper limit, and a measurement value out of the threshold range is considered to be a measurement value with low reliability and rejected.”).
Inoue does not explicitly teach:
when the evaluation result does not satisfy a requirement, 
determining a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result, and 
for the new focal position and the positions of the new plurality of observation points determined, 
calculating the amounts of displacement, 
calculating the propagation speeds, and 
evaluating values of the propagation speeds newly calculated to create an evaluation result. 
Whereas, Toji, in the same field of endeavor, teaches:
when the evaluation result does not satisfy a requirement, determining a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result (Fig. 1 and 7; see col. 12, lines 10-18 – “When the controller 11 determines that adjusting a push pulse transmission profile and re-measuring is necessary, adjustment of a transmission profile is performed (step S100). The push pulse adjuster 17 acquires from the controller 11 the push pulse transmission profile used in step S30 and content evaluated by the evaluator 16 in step S90. Subsequently, based on the content evaluated by the evaluator 16, the push pulse adjuster 17 optimizes the push pulse transmission profile.”; see col. 17, lines 27-35 – “…with respect to points in an ROI, a maximum absolute value of displacement at the same point over a plurality of displacement images is detected, and when the maximum value is equal to or greater than a predefined threshold, the point is considered to be a point through which a shear wave has passed. When the maximum value is less than the predefined threshold, the point is consider to be a point through which a shear wave has not passed.”), and 
for the new focal position and the positions of the new plurality of observation points determined, calculating the amounts of displacement, calculating the propagation speeds, and evaluating values of the propagation speeds newly calculated to create an evaluation result (Fig. 11, after S100 “Adjust transmission profile” (new focal position), S50 “Detect displacement” (calculate amounts of displacement), S60 “Analyze shear wave propagation” (calculate propagation speeds), S80 “Evaluate shear wave propagation” (evaluate values of propagation speeds for an evaluation result); Fig. 1; see col. 12, lines 10-18 – “When the controller 11 determines that adjusting a push pulse transmission profile and re-measuring is necessary, adjustment of a transmission profile is performed (step S100). The push pulse adjuster 17 acquires from the controller 11 the push pulse transmission profile used in step S30 and content evaluated by the evaluator 16 in step S90. Subsequently, based on the content evaluated by the evaluator 16, the push pulse adjuster 17 optimizes the push pulse transmission profile.”; see col. 5, lines 51-56 – “The evaluator 16 evaluates, for example, the presence or absence of shear wave propagation in an ROI, uniformity of shear wave propagation, and presence or absence of shear wave reflection and refraction, based on the position, travel direction, and speed of a wavefront of a shear wave.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Inoue, by having the hardware processor determine a new focal position and positions of a new plurality of observation points in which at least one of the focal position or the positions of the plurality of observation points is changed on the basis of the evaluation result when the evaluation result does not satisfy a predetermined requirement, and for the new focal position and the positions of the new plurality of observation points {00670197 }3determined, calculate the amounts of displacement, calculate the propagation speeds, and evaluate values of the propagation speeds newly calculated to create an evaluation result, as disclosed in Toji. One of ordinary skill in the art would have been motivated to make this modification in order to improve measurement accuracy in ultrasound diagnostic devices that use shear waves to perform tissue hardness measurement, as taught in Toji (see col. 3, lines 28-30).

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Toji, as applied to claim 1 above, and in further view of Toji ‘471 (US 20170112471 A1, published April 27, 2017), hereinafter referred to as Toji ‘471. 
	Regarding claim 7, Inoue in view of Toji teaches all of the elements disclosed in claim 1 above, and 
Toji further teaches:
wherein in a case where the target speed evaluator outputs an evaluation result as being inappropriate (Fig. 1 and 7; see col. 17, lines 27-35 – “…with respect to points in an ROI, a maximum absolute value of displacement at the same point over a plurality of displacement images is detected, and when the maximum value is equal to or greater than a predefined threshold, the point is considered to be a point through which a shear wave has passed. When the maximum value is less than the predefined threshold, the point is consider to be a point through which a shear wave has not passed.”), and 
in a case where the plurality of observation points on which the evaluation target division depends is obtained by determination of the new focal position and the positions of the new {00670197 }6plurality of observation points by the hardware processor having already performed a first change for distances between the focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 – “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes), and 
in a case where, on the basis of the evaluation result as being inappropriate, the hardware processor is configured to determine a further new focal position and positions of a further new plurality of observation points by performing a second change opposite to the first change for the distances between focal position and the positions of the plurality of observation points (see col. 12, lines 47-52 – “More specifically, when a region equal to or greater than a certain depth is a non-propagation region, the focal point of a pulse is made deeper, and when a region equal to or less than a certain depth is a non-propagation region, the focal point of a push pulse is made shallower.” So when the region is determined to be a non-propagation region (where the evaluation result is inappropriate), the focal point changes), and
the target speed evaluator is configured to output an evaluation result as being appropriate regarding the evaluation target division (see col. 26, lines 42-47 – “…adjusting the transmission profile, based on results of the evaluating shear wave propagation, wherein when the adjusting the transmission profile is performed a second push pulse is transmitted, based on the adjusted transmission profile, and displacement due to shear waves that are caused by the second push pulse is detected.”). 
Inoue in view of Toji does not explicitly teach the hardware processor is further configured to calculate a propagation speed value of the region of interest by multiplying the propagation speeds with respect to the plurality of observation points by a weight sequence in which a weight of a central part of the region of interest along a propagation direction is increased. 
Whereas, Toji ‘471, in the same field of endeavor, teaches the hardware processor is further configured to calculate a propagation speed value of the region of interest by multiplying the propagation speeds with respect to the plurality of observation points by a weight sequence in which a weight of a central part of the region of interest along a propagation direction is increased (Fig. 8C, where the central part of the region of interest along a propagation direction is equated to Xf; see pg. 9, col. 1, para. 0075 – “When the weighted average is used, a value that increases as the distance from the focal position of the push pulse decreases and decreases as the distance from the focal position of the push pulse increases can be used as a weighting coefficient ai…As an example of the weighting coefficient a 0 may be used as long as the difference between the focal position (the x-coordinate is Xf) of the push pulse and the X-coordinate is equal to or greater than a predetermined value as illustrated in a coefficient 461 of FIG. 8C or an arbitrary function that increases as the difference between the focal position (the x-coordinate is Xf) of the push pulse and the X-coordinate decreases may be used as illustrated in coefficients 462 to 464 of FIG. 8C.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardware processor, as disclosed in Inoue in view of Toji, by having the hardware processor calculate a propagation speed value of the region of interest by multiplying the propagation speeds with respect to the plurality of observation points by a weight sequence in which a weight of a central part of the region of interest along a propagation direction is increased, as disclosed in Toji ‘471. One of ordinary skill in the art would have been motivated to make this modification in order for when the distance from e from the focus distance of the push pulse decreases, the energy of the shear waves increases and the accuracy of the speed of the shear waves is expected to be high, as taught in Toji ‘471 (see pg. 9, col. 1, para. 0075). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Feng et al. (CN 103462643 A, published December 2013) discloses a system that weights each of the shear wave speeds according to the distance between the two scan lines corresponding to each of the shear wave speeds, where the greater the distance between the two scan lines corresponding to the wave speeds, the greater the weight of the shear wave speeds. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793